Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having application No. 17/067,370 has a total of 20 claims pending in the application; there are 3 independent claim and 17 dependent claims, all of which are ready for examination by the examiner.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation application of an earlier filed application and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application.

INFORMATION CONCERNING CLAIMS:
Claim Interpretation
Claim limitations in this application do not use the word "means" (or "step"), thus, they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

1.	Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-30 of copending Application No. 17/067,150 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are only in language (e.g., order of limitations or phrases) of claims of instant and copending applications.

2.	Claim 1 of instant application (Application No. 17/067,370) is compared to claim 29 and 27 of Application 17/067,150   in the following table:
Application 17/067,150   
Application No. 17/067,370
Claim 29:
29. The method of claim 28, further comprising: positioning the memory image to enable the primary application access the memory image for recovery.

Claim 27:
 27. The method of claim 1, wherein the particular time is a first time, the method further comprising: causing execution of the application process to resume after write protecting the in-memory data as it exists at the frozen process state; and at a second time after capturing the memory image, recovering the process by: restoring the process to a restore point based on the memory image; 

generating a catch-up log based on a full log associated with the process, 

the full log including records indicative of the execution of the process up to the second time, 


and causing the application to replay the catch-up log.
Claim 1:
1. A method for recovering an application process, the method comprising: accessing a memory image, 










the memory image captured at a first time during execution of the application process; restoring the application process to a restore point based on the memory image; 
generating a catch-up log based on a full log associated with the application process, 
the full log including records indicative of the execution of the application process up to a second time that is later than the first time, 

and causing the application process to replay the catch-up log. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. “Wong” (US 2020/0250046 A1) in view of Jakkula et al. “Jakkula” (US 2020/0387523 A1).
1.	In regard to claim 1 Wong discloses: 
(e.g., ¶ 0015, Technology is described for reducing the amount of time to restore a particular version of a database or other application), the method comprising: accessing a memory image (e.g., ¶ 0062, which may comprise the snapshots of Virtual Machine A that are the most likely to be accessed), the memory image captured at a first time during execution of the application process;” (e.g., ¶ 0047, a first version of a virtual machine corresponding with a first snapshot of the virtual machine at a first point in time may be generated by concurrently reading a full image for the virtual machine corresponding with a state of the virtual machine prior to the first point  in time from the first storage device). The virtual machine comprises an application process running and stored in memory of host computer. Taking a snapshot of the virtual machine comprises capturing the image of a virtual machine at a point-in-time. 
“restoring the application process to a restore point based on the memory image;” (e.g., ¶ 0009, Fig. 3C is a flowchart describing one embodiment of a process for restoring a version; ¶ 0015, point in time version).  
“generating a catch-up log based on a full log associated with the application process, the full log including records indicative of the execution of the application process up to a second time that is later than the first time, the catch-up log including a subset of the records from the full log that are beyond the restore point;” (e.g., ¶ 0015, acquire database transaction logs that include data changes of the database at a frequency that is greater than the snapshot frequency (e.g., every five minutes or every minute). Capturing both the database snapshots and the database transaction logs (or redo logs) for the database may allow the integrated data management and storage system to restore any point in time version of the database via application of data changes within a subset of the database transaction logs to a particular snapshot of the database that is closest to the restore point; ¶ 0092, and the corresponding text description). However, Wong does not appear to expressly teach while Jakkula discloses:
Jakkula disclose: “causing the application process to replay the catch-up log.” (e.g., Abstract; ¶¶ 0047-0048) read or replay the catch-up log.
Disclosures by WONG and Jakkula are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify database recovery time objective optimization with synthetic snapshots taught by Wong to include the catch-up disclosed by Jakkula.
The motivation for including the power mode change request as taught by paragraph [0004] of Jakkula is to provide improvements to methods of synchronizing a distributed object store after bringing a data store of the distributed system back online
Therefore, it would have been obvious to combine teaching of Jakkula with Wong to obtain the invention as specified in the claim.
19.	In regard to claim 19 Wong discloses: 
(e.g., ¶ 0028), causes the computer system to perform operations including: accessing a memory image (e.g., ¶ 0062, which may comprise the snapshots of Virtual Machine A that are the most likely to be accessed), the memory image captured at a first time during execution of an application process;” (e.g., ¶ 0047, a first version of a virtual machine corresponding with a first snapshot of the virtual machine at a first point in time may be generated by concurrently reading a full image for the virtual machine corresponding with a state of the virtual machine prior to the first point  in time from the first storage device).
“restoring the application process to a restore point based on the memory image;” (e.g., ¶ 0009, Fig. 3C is a flowchart describing one embodiment of a process for restoring a version; ¶ 0015, point in time version). 
“generating a catch-up log based on a full log associated with the application process, the full log including records indicative of the execution of the application process up to a second time that is later than the first time, the catch-up log including a subset of the records from the full log that are beyond the restore point;” (e.g., ¶ 0015, acquire database transaction logs that include data changes of the database at a frequency that is greater than the snapshot frequency (e.g., every five minutes or every minute). Capturing both the database snapshots and the database transaction logs (or redo logs) for the database may allow the integrated data management and storage system to restore any point in time version of the database via application of data changes within a subset of the database transaction logs to a particular snapshot of the database that is closest to the restore point; ¶ 0092, and the corresponding text description). However, Wong does not appear to expressly teach while Jakkula discloses:
Jakkula disclose: “causing the application process to replay the catch-up log.” (e.g., Abstract; ¶¶ 0047-0048) read or replay the catch-up log. The motivation for combining is based on the same rational presented for rejection of the independent claim 1.
20.	In regard to claim 20 Wong discloses: 
“A system (e.g., Fig. 1A) comprising: a processor;” (e.g., ¶ 0028, processor 166 in Fig. 1).
“and a memory having instructions stored thereon (e.g., ¶ 0028, memory 167 in Fig. 1), which when executed by the processor, cause the computer system to: access a memory image (e.g., ¶ 0062, which may comprise the snapshots of Virtual Machine A that are the most likely to be accessed), the memory image captured at a first time during execution of an application process;” (e.g., ¶ 0047, a first version of a virtual machine corresponding with a first snapshot of the virtual machine at a first point in time may be generated by concurrently reading a full image for the virtual machine corresponding with a state of the virtual machine prior to the first point  in time from the first storage device).
(e.g., ¶ 0009, Fig. 3C is a flowchart describing one embodiment of a process for restoring a version; ¶ 0015, point in time version).
“generate a catch-up log based on a full log associated with the application process, the full log including records indicative of the execution of the application process up to a second time that is later than the first time, the catch-up log including a subset of the records from the full log that are beyond the restore point;” (e.g., ¶ 0015, acquire database transaction logs that include data changes of the database at a frequency that is greater than the snapshot frequency (e.g., every five minutes or every minute). Capturing both the database snapshots and the database transaction logs (or redo logs) for the database may allow the integrated data management and storage system to restore any point in time version of the database via application of data changes within a subset of the database transaction logs to a particular snapshot of the database that is closest to the restore point; ¶ 0092, and the corresponding text description). However, Wong does not appear to expressly teach while Jakkula discloses:
Jakkula disclose: “cause the application process to replay the catch-up log.” (e.g., Abstract; ¶¶ 0047-0048) read or replay the catch-up log. The motivation for combining is based on the same rational presented for rejection of the independent claim 1.

Conclusion
The prior art made of record and not relied upon are as follows:

1. Huxoll (US 20030093444 A1).
2. Huras et al. (US 20040221030 A1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASHEM FARROKH/            Primary Examiner, Art Unit 2135                                                                                                                                                                                            
December 4, 2021